Citation Nr: 9933819	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-45 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from 
February 1945 to October 1946.

In August 1994, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania denied the 
veteran's claim for service connection for a gunshot wound 
(GSW) to the right leg.  The veteran timely appealed to the 
Board of Veterans' Appeals (Board).  The veteran testified 
before a Hearing Officer at the RO (RO hearing) on February 
24, 1998.  The veteran's appeal was certified to the Board in 
September 1999, and is now before the Board for resolution.

FINDINGS OF FACT

1. The veteran currently suffers from residuals of a gunshot 
wound to the right leg.

2. There is no satisfactory lay or other evidence to support 
the veteran's assertion that the gunshot wound to the 
right leg was incurred during an accident in basic 
training.


CONCLUSION OF LAW

A gunshot wound to the right leg was not incurred during 
active service. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  


The veteran alleges that he was injured in a training 
accident at Ft. Lewis, Washington in 1945, when a loaded 
rifle was fired accidentally.  He asserts that he received a 
"through and through" wound to his right leg, and that he 
traveled back and forth to the base hospital for treatment.  

The veteran's service medical records are not available for 
review in this case.  Although the RO made extensive 
inquiries, it has been determined that the veteran's records 
were likely lost during a fire at the National Personnel 
Records Center (NPRC) in 1973.  Attempts to obtain morning 
reports and a line of duty determination have not been 
successful.  The RO attempted to obtain medical treatment 
records from Madigan Army Hospital, located at Ft. Lewis; 
however, the hospital indicated that it had no records 
concerning the veteran at that facility.  The RO also has 
been unable to procure alternate records reflecting treatment 
in service.  In February 1995, the NPRC advised the RO that 
there were no Surgeon General's Office records on file.  The 
veteran's available service personnel records indicate only 
that he had active service during World War II, and that he 
was stationed at Ft. Lewis, Washington.

The veteran asserted that he received treatment for his leg 
at the VA Medical Center (VAMC) in Washington, D.C. at some 
point in 1951.  The RO requested these records, but was 
advised that the VAMC had no treatment records for the 
veteran.  The veteran indicated that he received treatment 
for his right leg at Methodist Hospital in Philadelphia in 
1990 and 1991.  Although the RO requested such records, 
Methodist Hospital indicated that no records of treatment of 
the veteran were on file.  The hospital suggested that a 
private physician located at the hospital's Medical Office 
Building may have treated the veteran.  The veteran did 
supply the RO with sufficient information to make additional 
inquires into that possibility.

An application for hospital treatment or domiciliary care, 
completed the veteran in February 1951, pertains only to an 
unrelated genitourinary condition; no residuals of gunshot 
wound are mentioned.

VA outpatient treatment records from 1992 to 1998 document 
the veteran's residuals of the gunshot wound.  Specifically, 
the outpatient records indicate that the veteran experiences 
peripheral vascular disease and problems with claudication in 
his right leg.  An October 1997 VA outpatient treatment 
record includes a notation of right leg claudication 
secondary to gunshot wound.

The veteran testified before a Hearing Officer at the RO in 
February 1998.  The veteran again advised the RO of the 
nature and circumstances surrounding his injury.  In 
addition, the veteran supplied the names of individuals from 
the military who could potentially corroborate how he 
received the gunshot wound to his right leg.  The RO 
attempted to locate Colonel Darby, Lieutenant Travis, and 
First Sergeant Jones, but was unable to do so.  In July 1998, 
the RO informed the veteran by letter that his potential 
witnesses could not be located, and indicated that he should 
submit statements from them to support his claim.  No such 
statements were ever submitted.

The Board notes, initially, that the record includes medical 
evidence of a current disability (claudication), the 
veteran's lay assertions of an in-service gunshot wound to 
the right leg, and a medical indication that the claudication 
is secondary to a right leg gunshot wound; as such, the 
veteran's claim is, at least, plausible.  See 38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Other than the 
veteran's bare assertions, however, there is no evidence 
whatsoever (lay or medical) that even suggests that the 
alleged gunshot wound to the right leg took place in service, 
despite numerous efforts by the RO to obtain supporting 
evidence, as directed by the veteran, that is not shown to 
exist.  Under the circumstances of this case, the Board finds 
that the veteran's assertions in this regard are not 
credible, and, therefore, do not provide a sufficient basis 
for a grant of service connection.  

The Board acknowledges the veteran's service medical records 
are unavailable through no fault of his own.  The Board also 
is cognizant of the departmental responsibility to duly 
consider the places, types, and circumstances of each 
veteran's service in adjudicating a claim for service 
connection.  See 38 U.S.C.A. § 5107(a).  The Board 
emphasizes, however, that it is charged with the duty to 
assess the credibility and weight of evidence.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Here, although the veteran alleges 
that the gunshot wound took place in, and was treated during, 
basic training in the United States (for which documentation 
would be expected to exist), there are no contemporaneous 
medical or administrative records (to include directly from 
the hospital that he alleged treated him) to document such 
injury.  Indeed, despite a number of efforts, the RO has been 
unable to procure any evidence demonstrating even the 
existence of a right leg gunshot wound any earlier than 50 
years after the veteran's discharge from service.  Moreover, 
although, on his initial application for service connection, 
the veteran initially indicated that there was "no one who 
knows about this condition other than [himself]," he later 
named several former service comrades whom he indicated could 
support his allegations of the in-service gunshot wound; 
however, no supporting statements from any of these 
individuals ever was submitted.  

The veteran's representative has argued that, even where 
there is a lack of official records to corroborate that an 
injury or disease was incurred or aggravated during service, 
the Secretary is required to accept as sufficient proof of 
service connection satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated during such 
period of service, if the evidence is consistent with the 
circumstances, conditions, or hardships of service.  While 
the representative cites to Hayes v. Brown, 5, Vet. App. 60, 
66 (1993), the primary statutory provision to which he (and 
the Court in Hayes) alludes (38 U.S.C.A. § 1154(b)) actually 
applies to combat veterans.  Here, as there is no indication 
that the veteran engaged in combat with the enemy during 
service, that statutory provision is inapplicable.  Even if 
applicable, however, the veteran clearly has not presented 
satisfactory lay evidence through his own unsupported and 
incredible assertions.  

Clearly, the veteran's case turns on whether he, in fact, 
suffered a gunshot wound in service as he contends.  In the 
absence of credible evidence to establish the occurrence of 
such an injury, the Board finds that the veteran's claim must 
be denied.  


ORDER

Service connection for residuals of a gunshot wound to the 
right leg is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals






 

